Citation Nr: 0935400	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a combined service-connected disability 
evaluation for compensation greater than 80 percent.

2.  Entitlement to an effective date earlier than November 4, 
2005 for a combined evaluation for compensation of 80 
percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran had qualifying active service from December 1941 
to January 1943, and from May 1945 to March 1946.  He was a 
prisoner of war from April 9, 1942 to January 22, 1943.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, in which service 
connection for peripheral neuropathy, right upper extremity, 
was granted and evaluated as 10 percent disabling, effective 
November 4, 2005; peripheral neuropathy, left upper extremity 
was granted and evaluated as 10 percent disabling, effective 
November 4, 2005; peripheral neuropathy, right lower 
extremity, was granted and evaluated as 10 percent disabling, 
effective November 4, 2005; peripheral neuropathy, left lower 
extremity was granted and evaluated as 10 percent disabling, 
effective November 4, 2005; a separate evaluation of 20 
percent was assigned for ankylosis of the 3rd and 4th fingers, 
secondary to peripheral nerve injury, residual of shrapnel 
wound, right hand, effective November 4, 2005; the evaluation 
assigned the service-connected hypertension was increased to 
20 percent, effective November 4, 2005; the evaluation 
assigned the service-connected ischemic heart disease was 
confirmed and continued at 30 percent; and the evaluation 
assigned fracture deformities of the 1st and 5th metacarpals, 
residuals of shrapnel wound, right hand, with injury to 
muscle group IX, was confirmed and continued at 10 percent.  
A combined evaluation for compensation of 80 percent with 
bilateral factor of 5.3 percent for Diagnostic Codes 8516, 
8516, 5229, 5219, 8521, and 8521 was assigned, effective 
November 4, 2005.  Entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
due to a service-connected disability (TDIU) was also 
granted, effective November 4, 2005.  The Veteran appealed 
the calculation of the combined evaluation for compensation.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

In February 2009, the Veteran submitted additional medical 
evidence concerning his osteoarthritis.  He also sent 
additional medical evidence concerning his heart condition 
with his substantive appeal in May 2007.  The RO responded in 
the June 2007 supplemental statement of the case that the 
medical evidence submitted did not show that the Veteran 
warranted a 100 percent schedular evaluation.  The issue of 
an increased evaluation for the service-connected ischemic 
heart disease, or any other disability, is not presently 
before the Board.

However, the submission of this evidence may be inferred as 
claims to reopen the previously denied claim for 
osteoarthritis of the right shoulder and bilateral knees, and 
for an increased evaluation for the service-connected heart 
condition.  These claims are referred to the RO for 
appropriate action. 

In February 2007, the Veteran articulated disagreement with 
the effective date assigned his combined evaluation for 
compensation in the April 2006 rating decision.  He 
reiterated his intent to appeal the effective date in an 
August 2007 statement.  This issue will be remanded for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  This issue addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities total an 80 
percent rating upon application of the Combined Rating Table.


CONCLUSION OF LAW

The RO properly calculated the combined schedular evaluation 
for the service-connected disabilities and the Veteran is not 
entitled to a combined evaluation for compensation greater 
than 80 percent by operation of law.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.25, 4.26 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In the present case, VCAA notice is not required as the law 
and not the facts are dispositive and the claim that cannot 
be substantiated as a matter of law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

II.  Higher combined evaluation.

Calculating the proper combined evaluation requires the use 
of 38 C.F.R. § 4.25 and the Combined Ratings Table found 
therein (it is noted that the Veteran received a copy of the 
ratings table in the statement of the case mailed to him in 
March 2007).  Table I, Combined Ratings Table, results from 
the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  Thus, a person 
having a 60 percent disability is considered 40 percent 
efficient.  Proceeding from this 40 percent efficiency, the 
effect of a further 30 percent disability is to leave only 70 
percent of the efficiency remaining after consideration of 
the first disability, or 28 percent efficiency altogether.  
The individual is thus 72 percent disabled, as shown in Table 
I opposite 60 percent and under 30 percent.  38 C.F.R. 
§ 4.25.

To use Table I, the disabilities will first be arranged in 
the exact order of their severity, beginning with the 
greatest disability and then combined with use of Table I.  
For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  Thus, with a 50 percent disability and a 30 
percent disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability.  Similarly, with 
a disability of 40 percent, and another disability of 20 
percent, the combined value is found to be 52 percent, but 
the 52 percent must be converted to the nearest degree 
divisible by 10, which is 50 percent.  If there are more than 
two disabilities, the disabilities will also be arranged in 
the exact order of their severity and the combined value for 
the first two will be found as previously described for two 
disabilities.  The combined value, exactly as found in Table 
I, will be combined with the degree of the third disability 
(in order of severity).  The combined value for the three 
disabilities will be found in the space where the column and 
row intersect, and if there are only three disabilities will 
be converted to the nearest degree divisible by 10, adjusting 
final 5's upward.  Thus if there are three disabilities 
ratable at 60 percent, 40 percent, and 20 percent, 
respectively, the combined value for the first two will be 
found opposite 60 and under 40 and is 76 percent.  This 76 
will be combined with 20 and the combined value for the three 
is 81 percent.  This combined value will be converted to the 
nearest degree divisible by 10 which is 80 percent.  The same 
procedure will be employed when there are four or more 
disabilities.  See 38 C.F.R. § 4.25, Table I.  

Where a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  For example, with disabilities 
evaluated at 60 percent, 20 percent, 10 percent and 10 
percent (the two 10s representing bilateral disabilities), 
the order of severity would be 60, 21 and 20.  The 60 and 21 
combined to 68 percent and the 68 and 20 to 74 percent, 
converted to 70 percent as the final degree of disability.  
38 C.F.R. § 4.26.

When applying the bilateral factor to disabilities that 
affect both upper extremities and both lower extremities, the 
ratings of the disabilities affecting the 4 extremities will 
be combined in the order of their individual severity.  The 
bilateral factor will be applied by adding, not combining, 10 
percent of the combined value thus attained.  38 C.F.R. 
§ 4.26(b).

The Veteran asserts that he is entitled to a higher combined 
evaluation for compensation for his service-connected 
disabilities.  

In applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the Veteran's service-connected disabilities, including the 
bilateral factor under 38 C.F.R. § 4.26 for the 3rd and 4th 
finger disabilities of the right hand that are associated 
with shrapnel wound, and the peripheral neuropathy for his 
upper and lower bilateral extremities, the calculations are 
derived as follows.

The 20 percent for ankylosis of the 3rd and 4th fingers 
secondary to peripheral nerve injury, residual of shrapnel 
wound, right hand, combined with the 10 percent for fracture 
deformities of 1st and 5th metacarpals, residual of shrapnel 
wound, right hand, with injury to muscle group IX results in 
a combined evaluation of 28.  Twenty-eight combined with the 
10 percent for peripheral neuropathy, left upper extremity 
results in a combined evaluation of  35.  Thirty-five 
combined with the 10 percent for peripheral neuropathy, right 
upper extremity, results in a combined evaluation of 42.  
Forty-two combined with 10 percent for peripheral neuropathy 
left lower extremity, results in a combined evaluation of 48.  
Forty-eight combined with 10 percent peripheral neuropathy 
right lower extremity, results in a combined evaluation of 
53.  Ten percent of 53 is 5.3.  Five point three added to 53 
equals 58.3, or 58.

The 58 percent for the disabilities affecting the Veteran's 
upper and lower extremities is then combined with the 30 
percent for ischemic heart disease, resulting in a combined 
evaluation of 71.  Seventy-one combined with 20 percent for 
hypertension results in a combined evaluation of 77.  
Seventy-seven is then converted to the nearest number 
divisible by 10, or 80, for a final calculation of an 80 
percent combined evaluation for compensation.  

The Board appreciates the Veteran's expressed confusion over 
the calculation of his combined schedular rating with 
bilateral factor.  However, as shown, the computation of the 
combined schedular rating does not operate by way of simply 
adding all separate disability percentages.  In addition, the 
calculation of a bilateral factor for the disabilities 
affecting his upper and lower extremities present further 
complications in arriving at the combined evaluation.  There 
is an important distinction between adding percentages 
together and combining percentages together using the ratings 
table.

As shown, the RO's calculation of the Veteran's combined 
schedular rating for all service-connected disabilities was 
proper, and he is not entitled to a higher combined schedular 
evaluation by operation of law.  Where the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement under the law.  See Sabonis, supra. 


ORDER

A combined service-connected disability evaluation for 
compensation in excess of 80 percent is denied.  


REMAND

In the April 2006 rating decision, the RO also established 
the effective date for the 80 percent combined evaluation for 
compensation to be November 4, 2005.  In an August 2006 
notice of disagreement, the Veteran stated that the 
percentages assigned his disabilities should have resulted in 
a 120 percent evaluation, not the 80 percent evaluation 
assigned.  He enclosed a photocopy of the notification letter 
for the rating decision in which he checked off the 
percentages assigned his disabilities.  

In January 2007, the RO sent the Veteran a letter stating 
that it understood the issues he disagreed with to be the 
evaluations assigned his disabilities individually, and it 
listed all eight of them:  the evaluation assigned peripheral 
neuropathy, right upper extremity; peripheral neuropathy, 
left upper extremity; peripheral neuropathy, right lower 
extremity; peripheral neuropathy, left lower extremity; 
ankylosis of the 3rd and 4th fingers, secondary to peripheral 
nerve injury, residuals of shrapnel wound, right hand; 
hypertension; ischemic heart disease; and fracture 
deformities of 1st and 5th metacarpals, residual of shrapnel 
wound, right hand, with injury to muscle group IX.   

The Veteran responded in February 2007 stating that the Table 
of Payment did not match to the presented Medical 
Description.  He again enclosed a photocopy of the 
notification letter for the rating decision in which he had 
checked off the percentages, but this time totaled them, 
showing that the total of the individual evaluations assigned 
equaled 120 percent.  He stated that the percentage assigned 
and the effective date was the basis for review.

The RO responded with a statement of the in which it listed 
the issue as entitlement to a greater combined evaluation for 
the service connected disabilities, currently evaluated as 80 
percent disabling.

The Veteran timely perfected his appeal in May 2007, in which 
he marked block 9B and again stated that the Table of Payment 
did not match or tally with the medical descriptions assigned 
his disabilities.  

In an August 2007 statement in response to a June 2007 
supplemental statement of the case, the Veteran noted he had 
already filed his formal appeal and reiterated that what he 
wanted was a review of the medical description percentages 
assigned.  He noted the granted entitlement was 100 percent, 
but the total medical description assigned was 120 percent.  
He again pointed to the percent assigned and effective date 
in the rating decision.  

The Board concurs that the Veteran intended to appeal the 
combined evaluation for compensation rather than the 
evaluations assigned his individual disabilities.  However, 
it is clear that he also intended to appeal the effective 
date assigned.  Under this circumstance, the Board must 
remand the issue of entitlement to an effective date earlier 
than November 4, 2005 for the assignment of a combined 
evaluation for compensation of 80 percent so that the RO can 
provide the Veteran a statement of the case and afford him an 
opportunity to perfect an appeal of this issue thereafter by 
filing a timely substantive appeal.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

Issue a statement of the case to the 
Veteran and his representative addressing 
the issue of entitlement to an effective 
date earlier than November 4, 2005 for 
the assignment of a combined evaluation 
for compensation of 80 percent.  The 
Veteran also must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


